Citation Nr: 0100522	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  97-34 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for status post anterior meniscectomy, left knee, 
prior to February 21, 1997.

2.  Entitlement to an increased disability rating for status 
post anterior meniscectomy, left knee, evaluated as 20 
percent disabling since April 1, 1997.

3.  Entitlement to a separate compensable rating for 
degenerative joint disease of the left knee prior to April 5, 
2000, and/or a separate compensable rating for post-surgical 
scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
May 1974 and from August 1974 to December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted a 10 percent disability 
rating for service-connected degenerative joint disease of 
the left knee, status post anterior meniscectomy, effective 
from June 28, 1996, to February 20, 1997.  A temporary total 
rating was assigned pursuant to 38 C.F.R. § 4.30, effective 
from February 21, to March 31, 1997.  From April 1, 1997, to 
the present, the 10 percent disability rating was reinstated.  
However, in March 1998, the RO granted a 20 percent 
disability rating for the veteran's service-connected 
degenerative joint disease of the left knee, status post 
anterior meniscectomy, effective from April 1, 1997.  
Therefore, the issues on appeal have been characterized as 
shown above.

In December 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c).  In March 2000, the Board remanded 
this case to the RO for additional evidentiary development.  
Since the RO complied with the Remand instructions concerning 
the veteran's left knee claim, that issue is ready for 
appellate disposition.  

While this case was in remand status, a July 2000 rating 
decision, in pertinent part, granted a separate 
noncompensable rating for degenerative joint disease of the 
left knee, effective from April 5, 2000, which was the date 
of the most recent VA physical examination and the date as of 
which the RO determined that the criteria for a separate 
rating were met.  The veteran is seeking a higher rating for 
his service-connected left knee disorder, and the issue of 
the evaluation to be assigned all manifestations of the 
service-connected disability is reasonably raised in the 
record and is inextricably intertwined with the claim for a 
higher rating on appeal to the Board.  Also, the assignment 
of a separate rating as of April 5, 1997, was not a full 
grant of the benefit sought on appeal because it is possible 
that the medical evidence showed the criteria for a separate 
rating were met at an earlier date.  On a claim for an 
original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, the issues on appeal 
have been recharacterized as shown above.

The Board also remanded a claim for an increased rating for 
hearing loss, instructing the RO to provide the veteran a 
statement of the case (SOC) on this issue.  The Board's 
Remand also informed the veteran that he had to perfect an 
appeal as to this issue if he wanted the Board to further 
consider it.  On June 20, 2000, the RO issued a SOC on the 
hearing loss claim.  A supplemental statement of the case was 
issued in July 2000 that also included the hearing loss 
claim, and the RO informed the veteran that he had to perfect 
an appeal prior to August 20, 2000.  The veteran did not 
submit an appeal, or any correspondence, within that time 
period.  His local representative, in a statement on behalf 
of the veteran dated in October 2000, did not address this 
issue.  Although his appellate representative, in an informal 
hearing presentation to the board dated in November 2000, 
listed the hearing loss claim as one of several issues, no 
specific argument was offered on this matter.  Since a timely 
substantive appeal on this issue is not of record, it is 
concluded that an appeal on the issue of an increased rating 
for hearing loss has not been perfected.  Accordingly, this 
matter will not be afforded current appellate consideration.  
The veteran is advised that the issues of the timeliness and 
adequacy of the substantive appeal are appealable issues, 
which he may raise, if he so desires, with the originating 
agency. 

FINDINGS OF FACT

1.  Prior to February 21, 1997, the veteran's left knee 
disorder was characterized by subjective complaints of pain, 
with no objective findings of instability or limitation of 
motion, resulting in no more than slight functional 
impairment.

2.  Since April 1, 1997, the veteran's left knee disorder has 
been characterized by subjective complaints of pain, 
crepitus, instability, and limitation of flexion, resulting 
in no more than moderate functional impairment.

3.  The veteran has degenerative changes in the left knee 
with associated painful motion.

4.  The surgical scars on the veteran's left knee are not 
tender.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for status post anterior meniscectomy were not met 
prior to February 21, 1997.  38 U.S.C.A. §§ 1155 and 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 
4.45, and 4.71a, Diagnostic Codes 5257 and 5260 (2000).

2.  The criteria for a disability rating higher than 20 
percent for status post anterior meniscectomy have not been 
met since April 1, 1997.  38 U.S.C.A. §§ 1155 and 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, and 
4.71a, Diagnostic Codes 5257 and 5260 (2000).

3.  The criteria for a 10 percent disability rating, and no 
higher, for degenerative joint disease of the left knee with 
painful motion were met as of June 28, 1996.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 
4.40, 4.59, and 4.71a, Diagnostic Codes 5003 and 5010 (2000).

4.  The criteria for a compensable disability rating for the 
scars as a residual of the prior left knee surgeries have not 
been met.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, and 4.118, Diagnostic 
Codes 7800 through 7805 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of service medical records; VA records for 
outpatient treatment and surgery between 1995 and 1999; the 
reports of VA examinations conducted in 1994, 1997, and 2000; 
and the testimony of the veteran provided at a hearing in 
1999.  The evidence pertinent to each issue on appeal is 
discussed below.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a).  Reexamination 
will be requested whenever VA determines that there is a need 
to verify either the continued existence or the current 
severity of a disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1997 and 2000.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected left knee 
disorder since he was last examined.  There is no indication 
of additional medical records that the RO did not obtain. The 
veteran was advised in the Board's March 2000 remand decision 
as to the information he was requested to provide and the 
evidence that was to be procured by VA.  The Board notes that 
the RO sent the veteran a letter in March 2000 asking him to 
complete releases for any physician that had treated him for 
his left knee so that the RO could request the records, but 
he did not respond. RO complied with the Board's Remand 
instructions, and there is sufficient evidence to rate the 
service-connected disability fairly.  Therefore, in these 
circumstances, no further assistance to the veteran is 
required to comply with the duty to assist or the duty to 
provide notice, under both the law in effect prior to and 
subsequent to the enactment of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.  For a claim for an increased rating, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The RO received the veteran's claim for an increased rating 
for his left knee condition on February 19, 1997.  However, 
increased benefits were awarded as of June 28, 1996.  See 
38 C.F.R. § 3.400(o) (effective date of an increase of 
disability benefits is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date, 
otherwise, date of receipt of claim).  The veteran was 
initially assigned a 10 percent disability rating for this 
condition, but it was increased to 100 percent as of 
February 21, 1997, due to convalescence after surgery.  
38 C.F.R. § 4.30.  The 100 percent disability rating was 
awarded for a period of 30 days.  38 C.F.R. § 4.30 (total 
temporary rating effective from the date of surgery and 
continuing for one month from the first day of the month 
following the surgery).  Thereafter, the 10 percent 
disability rating was reinstated from April 1, 1997.  
However, a March 1998 rating decision then granted a 
20 percent disability rating from April 1, 1997.  Since the 
veteran had perfected his appeal from the initial decision on 
his claim for an increase, the Board will address whether he 
was entitled to a disability rating higher than 10 percent 
prior to February 21, 1997, as well as whether he is entitled 
to a disability rating higher than 20 percent from April 1, 
1997.

The veteran is service-connected for residuals of a partial 
anterior meniscectomy of the left knee.  Such a condition 
does not have a specific diagnostic code and is rated under 
an analogous diagnostic code.  38 C.F.R. § 4.20.  The 
veteran's left knee condition was previously rated under 
Diagnostic Code 5257 for other impairment of the knee with 
recurrent subluxation or lateral instability.  It is 
currently rated under Diagnostic Code 5260 for limitation of 
flexion of the leg.  The Board will consider whether 
increased ratings can be granted under either of these 
diagnostic codes, as well as any other potentially applicable 
diagnostic codes.

Prior to April 1, 1997, the RO had rated the veteran's left 
knee disorder under Diagnostic Code 5257, for other 
impairment of the knee with recurrent subluxation or lateral 
instability.  A 10 percent disability rating is assigned for 
slight impairment of the knee with recurrent subluxation or 
lateral instability.  To warrant a 20 percent disability 
rating, the evidence would have to show moderate impairment 
of the knee with recurrent subluxation or lateral 
instability.  The maximum schedular rating of 30 percent 
requires severe impairment of the knee with recurrent 
subluxation or lateral instability.  Subluxation of the 
patella is "incomplete or partial dislocation of the knee 
cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  Diagnostic Code 5257 is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).
As of April 1, 1997, the RO has rated the veteran's left knee 
disorder under Diagnostic Code 5260, for limitation of 
flexion of the leg.  The regulations define normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Flexion 
limited to 60 degrees is noncompensable under Diagnostic Code 
5260.  A compensable evaluation of 10 percent requires 
flexion limited to 45 degrees.  A 20 percent rating requires 
flexion limited to 30 degrees, and the maximum schedular 
rating of 30 percent requires flexion limited to 15 degrees.

A.  Rating prior to February 21, 1997

The objective evidence regarding the severity of the 
veteran's left knee disorder in the year prior to receipt of 
his claim for an increase in February 1997 and the assignment 
of a 100 percent disability rating as of February 21, 1997, 
consists of VA outpatient treatment records.  The 1994 VA 
examination reports, as well as any VA outpatient treatment 
records dated prior to February 19, 1996, are dated more than 
one year prior to the claim for an increase.

The first indication during the relevant time period (i.e., 
one year prior to receipt of claim for an increase in 
February 1997) of treatment for the veteran's left knee 
condition was on June 28, 1996, when he complained of 
increased pain and the knee "going out" on him.  X-ray in 
June 1996 showed normal bone structure and preserved joint 
spaces.  The impression was "normal."  The veteran was 
referred to orthopedics, where he was evaluated in October 
1996.  He complained of pain and locking of the left knee.  
He felt like something was moving or giving way in the knee.  
Physical examination showed the left knee was stable, with no 
effusion or tenderness.  Range of motion was full.  The 
examiner's impression was mild degenerative osteoarthritis of 
the left knee, questionable loose bodies.  It was recommended 
that magnetic resonance imaging (MRI) be conducted.  MRI 
later showed an incomplete tear of the anterior horn of the 
lateral meniscus, joint effusion, and associated degenerative 
changes of the adjacent bones.  In January 1997, the veteran 
again complained of knee pain, and it was decided to undergo 
arthroscopy.
After a thorough review of this evidence, the Board concludes 
that the veteran's left knee disability was not productive of 
disability warranting assignment of a rating higher than 10 
percent.  Although he complained of instability of the left 
knee, the objective medical evidence dated prior to 
February 21, 1997, indicated that the knee was stable.  
Therefore, an increased rating under Diagnostic Code 5257 was 
not warranted due to the lack of medical evidence showing any 
subluxation or instability of the veteran's left knee.  
Moreover, the Board cannot conclude that the severity of the 
veteran's left knee impairment was more than slight, since 
the objective medical evidence dated prior to February 21, 
1997, also indicated that there was full range of motion with 
no tenderness.

The only abnormalities shown by the medical evidence prior to 
February 21, 1997, were the veteran's complaints of pain and 
the MRI findings.  Clearly, the MRI findings lend credibility 
to the veteran's complaints of increased pain.  However, due 
to the lack of evidence of any laxity or instability, these 
minimal findings did not support a conclusion that he had any 
more than slight impairment of the left knee.  Since there 
was no objective evidence of recurrent subluxation or 
instability with moderate impairment of the right knee, the 
preponderance of the evidence is against assignment of a 
higher disability rating under Diagnostic Code 5257.  It is 
clear that any laxity that the veteran did experience was no 
more than slight since findings were not present in the 
examinations.

The Board has considered whether a higher disability 
evaluation was warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  In DeLuca, the Court held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40.  A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

However, the holding in DeLuca dealt with evaluation of a 
service-connected joint disability rated on limitation of 
motion.  Since Diagnostic Code 5257 is not predicated on loss 
of range of motion, §§ 4.40 and 4.45, with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Also, there is a lack of objective medical evidence 
supporting any contention that the veteran suffered any 
additional functional loss or any limitation of motion.  

With respect to assigning a rating under Diagnostic Code 5260 
for limitation of flexion of the leg, the medical evidence 
from this time period indicated that the veteran had no such 
limitations.  

The preponderance of the evidence being against the veteran's 
claim for a higher rating prior to February 21, 1997, the 
evidence is not equally balanced, and the veteran's claim 
must be denied.

B.  Rating from April 1, 1997

The RO granted a 100 percent disability rating for the 
veteran's left knee condition from February 21 to March 31, 
1997, based on the need for a period of convalescence 
following surgery.  He has not alleged that he was entitled 
to a temporary total rating for any longer period of time.  
As of April 1, 1997, the disability rating for his left knee 
condition was assigned a 20 percent rating, and it remains at 
that evaluation currently.  The objective evidence regarding 
the severity of the veteran's left knee disorder since 
April 1, 1997, consists of VA outpatient and surgical records 
and reports of 1997 and 2000 VA examinations. 

On February 21, 1997, the veteran underwent arthroscopy of 
the left knee with shaving of the partial anterior 
meniscectomy and chondral transplantation.  Routine follow-up 
treatment notes in March 1997 did not contain any details.  
However, the veteran underwent a VA physical examination in 
March 1997.  He was still wearing the post-operative knee 
brace and using crutches for ambulation.  He complained of 
pain with repeated motion.  The examiner did not remove the 
knee brace, but noted slight swelling of the knee.  Range of 
motion was flexion to 45 degrees and extension to 5 degrees.  
The veteran experienced pain and slight weakness with 
repeated use.  The diagnosis was traumatic arthritis of the 
left knee, status post arthroscopy surgery with meniscal 
tear.  

In June 1997, the veteran was prescribed physical exercises 
for the left knee.  Active range of motion was flexion to 115 
degrees and extension to zero degrees.  He was also 
encouraged to participate in swimming.  An outpatient note 
dated in June 1997 indicated that he was walking daily.

In December 1997, the veteran underwent another VA physical 
examination.  He complained of some pain and intermittent 
swelling, and he stated that the knee occasionally locked.  
He reported inability to kneel or put any pressure on the 
knee.  He was not taking any medications.  He reported an 
acute flare-up once a month, with increased swelling and an 
additional 10-15 percent decreased motion.  He was no longer 
using a brace or crutches, and he did not use a cane.  He was 
working as an employment counselor.  His left knee condition 
had not kept him from working; he only experienced 
discomfort.  Range of motion was flexion to 130 degrees and 
extension to zero degrees.  There was moderate crepitus.  The 
veteran's discomfort with motion began at approximately 110 
degrees of flexion and did not end until he relaxed the leg.  
The veteran's gait appeared normal.  There were no unusual 
callosus on his feet or unusual shoe wear pattern.  The 
diagnoses were degenerative joint disease of the left knee 
and post-operative arthroscopic surgery.  

At a hearing in December 1999, the veteran testified that he 
had not had any treatment for his left knee since the last VA 
examination.  He stated that he had spoken to his private 
doctor about it and was referred to an orthopedic physician, 
but the doctor had not examined the knee.  He stated that it 
was painful to kneel or squat, and the knee did lock up on 
him.  He also stated that he had swelling, and the knee would 
sometimes "go out" on him.  The locking or giving way 
occurred approximately once a week.  He used a knee brace 
when playing tennis, which he did once a week.  He stated 
that he experienced increased swelling with excessive 
walking.  He did not feel that the 1997 surgery had helped.  
The knee disorder did not interfere with his employment, 
which is primarily sedentary.  

In April 2000, the veteran underwent another VA physical 
examination, and the examiner reviewed the claims file and 
the clinical record.  The veteran's complaints as to pain, 
swelling, and locking were consistent with those discussed 
above.  He reported constant pain, which he rated as 3-4 on a 
scale of 1-10.  He stated that he experienced flare-ups 2-3 
times per month, where the pain would be between 8-10.  He 
was not receiving any treatment and only took over-the-
counter medication.  Examination showed the veteran's left 
knee was tender, but not unusually swollen.  There was medial 
and lateral instability.  Range of motion was flexion to 20 
degrees and extension to zero degrees.  The examiner reported 
that the veteran is unable to participate in athletic 
activities due to increased pain and swelling with mild to 
moderate exertion.  There was no evidence of ankylosis.  The 
post-operative scars were minimal with no evidence of 
tenderness.  The diagnosis was degenerative joint disease of 
the left knee.  However, x-ray was normal. 

As indicated above, the RO assigned a 20 percent disability 
rating under Diagnostic Code 5260 based on the April 2000 
findings of limitation of flexion to 20 degrees.  The 20 
percent rating assigned by the RO would also contemplate a 
moderate level of impairment under Diagnostic Code 5257. 

The criteria for a higher rating under Diagnostic Code 5260 
have not been met, since there is no medical evidence showing 
limitation of flexion of the left leg to 15 degrees.

As for assignment of a higher rating under Diagnostic Code 
5257, there is medical evidence of instability of the 
veteran's left knee.  However, the Board cannot conclude that 
the severity of the veteran's left knee impairment is of a 
severe level, such as is required for a higher rating under 
this diagnostic code.  There have been no findings indicative 
of a severe knee disorder, such as impaired gait, impaired 
muscle strength, or muscle atrophy, which indicates that the 
effect of the veteran's knee disorder on his functional 
abilities is negligible.  The veteran does not need to use a 
brace or a cane.  The evidence is contradictory as to whether 
he remains able to engage in athletic activities despite his 
left knee disorder.  In June 1997, it was noted that he was 
walking daily, and he testified that he played tennis on a 
weekly basis.  However, the April 2000 VA examiner stated 
that the veteran was unable to participate in athletic 
activities.  Assuming that the veteran is no longer able to 
participate in athletic activities such as tennis, the record 
does not demonstrate that the severity of his knee disorder 
has not otherwise limited his ability to perform less 
strenuous physical activity.  Therefore, even resolving all 
reasonable doubt in the veteran's favor, the Board cannot 
conclude that his left knee disorder has had any more than a 
moderate effect on his functioning. 

It is important to note that the severity of the veteran's 
left knee disorder has not been such that he has found it 
necessary to seek outpatient treatment on a regular basis 
since the 1997 surgery.  It is reasonable to conclude that if 
the veteran's left knee disorder were of a severe level, such 
that it interfered with his daily activities, he would have 
been compelled to seek treatment.  Also, the intensity of his 
knee pain is such that it is controlled with use of over-the-
counter medications.  

The regulations establish disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder, see 
38 U.S.C.A. § 1155 (West 1991), and, in this case, the 
veteran has stated that his left knee disorder has not 
affected his earning capacity.  Furthermore, he remains able 
to engage in extracurricular activities, such as his 
volunteer work, that include physical exertion.  Although it 
is credible that he experiences increased knee symptomatology 
when doing so, such symptoms are being adequately compensated 
for by the current 20 percent rating.

The preponderance of the evidence being against the veteran's 
claim for a higher rating from April 1, 1997, the evidence is 
not equally balanced, and the veteran's claim must be denied.

C.  Separate/Compensable ratings

In general, all disabilities, including those arising from a 
single disease entity or injury, are rated separately, and 
all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
permitted.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  If a veteran 
has separate and distinct manifestations attributable to the 
same injury, they may be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

As discussed above, the issue of the evaluation to be 
assigned all manifestations of the veteran's service-
connected disability is intertwined with the claim for a 
higher rating before the Board.  Accordingly, consideration 
will be given to whether any separate evaluations should be 
assigned under applicable diagnostic codes.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994); 38 C.F.R. § 4.14.  
The RO did consider whether the veteran had disability from 
arthritis of the knee and post-surgical scars in the July 
2000 rating decision.  The veteran was given notice of that 
action and had an opportunity to submit evidence and argument 
related to this issue.  Therefore, the Board's action is not 
prejudicial to the veteran.  

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for under Diagnostic Code 5003 may be 
assigned only if there is "additional disability" due to 
limitation of motion.  VAOPGCPREC 23-97.  The limitation of 
motion must meet at least the criteria for a zero percent 
rating under Diagnostic Code 5260 or 5261 to warrant a 
separate rating.  VAOPGCPREC 9-98.  A separate rating for 
arthritis can also be assigned based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59, which states that 
painful motion with joint or periarticular pathology is 
entitled to at least the minimum compensable rating for the 
joint.  See also VAOPGCPREC 9-98, footnote 1; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

Traumatic arthritis is rated as degenerative arthritis which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5256 through 
5263.  When, however, the limitation of motion for the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  In the absence of limitation of 
motion, a 10 percent disability rating is assigned under 
Diagnostic Code 5003 where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, and a 20 percent disability rating is assigned 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  These 10 and 20 
percent ratings based on x-ray findings will not be combined 
with ratings based on limitation of motion.  

The veteran's service medical records showed diagnosis of 
degenerative joint disease of the left knee, and his service-
connected left knee disability has included degenerative 
joint disease since the initial grant of service connection 
in 1994.  The pertinent question is whether in the year prior 
to the veteran's claim for an increase, there was evidence of 
additional disability due to the veteran's left knee 
arthritis for which he should have been assigned a separate 
rating prior to April 5, 2000.
The veteran began complaining of painful motion of the left 
knee on June 28, 1996.  Physical examination in October 1996 
showed full range of motion.  MRI of the veteran's left knee 
in October 1996 showed associated degenerative changes of the 
knee.  Since that time, several physicians have continued the 
diagnosis of arthritis of the left knee.  The Board notes 
that although 1996 and 2000 x-rays have been reported as 
normal, a MRI is arguably a more precise diagnostic tool than 
x-rays.  Therefore, based on the MRI report and the repeated 
diagnoses of arthritis, the veteran clearly has arthritis of 
the left knee.

Any limitation of motion that the veteran had concerning the 
left knee prior to April 5, 2000, did not meet the criteria 
for at least a zero percent evaluation under Diagnostic Code 
5260 or 5261.  The preponderance of the medical evidence 
dated prior to April 5, 2000, did not show either that 
flexion was limited to at least 60 degrees or that extension 
was limited to at least 5 degrees.  The only indication of 
such limitations was upon VA examination in March 1997, which 
is accounted for by the fact that the veteran had just had 
knee surgery and was still wearing a knee brace.  
Consequently, a separate compensable rating under Diagnostic 
Code 5260 or 5261 is not warranted prior to April 5, 2000, 
based on additional disability due to arthritis and 
limitation of motion.

However, a separate rating for arthritis can also be assigned 
prior to April 5, 2000, based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-98, 
footnote #1.  The medical evidence has shown complaints of 
painful motion since June 28, 1996, and diagnostic testing, 
in particular, MRI, has confirmed the presence of joint 
pathology.  Although the rating schedule does not require a 
separate rating for pain, the veteran's pain must be 
considered in evaluating his service-connected disorder.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  His complaints 
are plausible in light of the fact that there is objective 
evidence of degenerative changes in the left knee.  It is 
therefore reasonable to assign him a separate 10 percent 
disability rating under Diagnostic Code 5010 based on 
arthritis with painful motion.  See 38 C.F.R. § 4.59; 
VAOPGCPREC 9-98.

Accordingly, a separate 10 percent rating will be granted 
under Diagnostic Code 5010, to be combined with the rating 
given prior to April 1, 1997, under Diagnostic Codes 5257.  
38 C.F.R. § 4.25.  The 10 percent disability rating for the 
veteran's degenerative joint disease of the left knee with 
painful motion is effective from June 28, 1996, the date as 
of which the medical evidence shows complaints of painful 
motion.  There is no other medical evidence within the year 
prior to the claim for an increase showing such complaints.

The Board notes that the RO has also assigned the veteran a 
separate rating under Diagnostic Code 5003 as of April 5, 
2000.  However, a separate rating for arthritis of a joint 
can only be given where the diagnostic code applicable to his 
disability is not based upon limitation of motion.  
VAOPGCPREC 23-97.  As of April 1, 1997, the veteran is rated 
under Diagnostic Code 5260, which is based upon limitation of 
motion.  He cannot, therefore, be granted separate 
evaluations under Diagnostic Code 5260 and under Diagnostic 
Code 5010 since he is being compensated twice for the same 
symptomatology.  38 C.F.R. § 4.14.

The medical evidence does not support a conclusion that the 
veteran has additional disability due to left knee arthritis 
that would warrant a separate disability rating in excess of 
10 percent.  A disability rating greater than 10 percent can 
be granted under Diagnostic Code 5003 only where two or more 
major joints are service-connected for arthritis.  Since the 
veteran is service-connected for only one major joint (one 
knee), he cannot be assigned a higher rating under Diagnostic 
Code 5003.  The veteran's complaints of pain with motion of 
the left knee are now being compensated for in accordance 
with 38 C.F.R. § 4.59 by granting a separate rating.

The veteran's residuals of the left knee surgeries also 
include scars, and the Board has also considered whether 
there is any evidence of disability attributable to these 
scars.  Symptomatology attributable to scars could be 
considered a separate and distinct residual of the left knee 
surgeries than the joint-related symptomatology such as 
limitation of motion, instability, and painful motion, and 
the veteran could therefore receive a separate disability 
rating for such symptoms without violating the provisions of 
38 C.F.R. § 4.14.  However, the criteria for a compensable 
disability rating under diagnostic codes pertinent to scars 
have not been met.

Under Diagnostic Codes 7800 through 7805, scars are rated 
according to the location, type, characteristics, or, if none 
of the specific criteria apply, according to limitation of 
function of the affected part.  Diagnostic Code 7800 provides 
a 10 percent disability rating for disfiguring scars of the 
head, face, or neck.  Diagnostic Codes 7801 and 7802 provide 
evaluations for scars resulting from burns.  Under Diagnostic 
Code 7803, a 10 percent disability rating will be assigned 
for superficial scars that are poorly nourished with repeated 
ulceration.  Under Diagnostic Code 7804, a 10 percent 
disability rating will be assigned for superficial scars that 
are tender and painful on objective demonstration.  Under 
Diagnostic Code 7805, a compensable disability rating for 
other scars is based on limitation of function of the 
affected part.

A separate disability rating is not warranted under 
Diagnostic Codes 7800, 7801, or 7802, because the veteran's 
scar is located on the knee and is not the result of burns.  
A separate disability rating is not warranted under 
Diagnostic Code 7803 because there is no evidence showing 
ulceration of any surgical scar.  A separate disability 
rating is not warranted under Diagnostic Code 7804 because 
there is no evidence showing that any surgical scar is tender 
and painful.  A separate disability rating cannot be assigned 
under Diagnostic Code 7805 based on limitation of function of 
the veteran's left knee because he has already been assigned 
an evaluation for such impairment.  38 C.F.R. § 4.14.  
Accordingly, these diagnostic codes do not provide the basis 
for a separate rating.

D.  Other potentially applicable diagnostic codes

Diagnostic Code 5256 for ankylosis of the knee provides a 30 
percent disability rating where the knee is ankylosed in full 
extension or in slight flexion between zero and 10 degrees; a 
40 percent disability rating where the knee is ankylosed in 
flexion between 10 and 20 degrees; a 50 percent disability 
rating where the knee is ankylosed in flexion between 20 and 
45 degrees; and a 60 percent disability rating for extremely 
unfavorable ankylosis where the knee is ankylosed in flexion 
at an angle of 45 degrees or more.  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
veteran is able to move his left knee, albeit with 
limitations, so it is clearly not ankylosed, and the VA 
examiner in 2000 indicated that no ankylosis was present.  
Therefore, Diagnostic Code 5256 is not appropriate to the 
veteran's service-connected disability.

Diagnostic Code 5258 for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint provides a maximum disability rating of 20 percent.  
This diagnostic code could provide the basis for a higher 
rating prior to April 1, 1997.  However, although he has 
complained of symptoms such as locking and pain, the veteran 
has never been diagnosed with dislocated cartilage.  
Therefore, Diagnostic Code 5258 is not appropriate to the 
veteran's service-connected disability.

Under Diagnostic Code 5259 for symptomatic removal of 
semilunar cartilage, the only disability rating available is 
10 percent.  Therefore, this diagnostic code does not provide 
the basis for assignment of a higher rating.

Diagnostic Code 5261 for limitation of extension of the leg 
provides a 10 percent rating where extension is limited to at 
least 10 degrees.  None of the medical evidence has shown 
such a limitation.  Therefore, a higher rating under 
Diagnostic Code 5261 is not warranted.

Diagnostic Code 5262, for impairment of the tibia and fibula 
resulting from malunion, provides a 10 percent disability 
rating where there is slight knee or ankle disability, a 20 
percent disability rating where there is moderate knee or 
ankle disability, and a 30 percent disability rating where 
there is marked knee or ankle disability.  A 40 percent 
disability rating is provided for nonunion of the tibia and 
fibula with loose motion and requiring a brace.  There is no 
medical evidence indicating that the veteran has malunion or 
nonunion of the left tibia and fibula.  Therefore, Diagnostic 
Code 5262 is not appropriate to the veteran's service-
connected disability.

Diagnostic Code 5263 provides a maximum disability rating of 
10 percent for traumatic acquired genu recurvatum with 
weakness and insecurity in weight-bearing.  Therefore, this 
diagnostic code does not provide the basis for assignment of 
a higher rating.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for status post anterior meniscectomy, left knee, prior to 
February 21, 1997, is denied.

Entitlement to a disability rating in excess of 20 percent 
for status post anterior meniscectomy, left knee, from 
April 1, 1997, is denied.

Entitlement to a 10 percent evaluation for degenerative joint 
disease of the left knee with painful motion is granted as of 
June 28, 1996, subject to the applicable regulations 
governing the payment of monetary benefits.

Entitlement to a compensable disability rating for post-
operative scars, left knee, is denied.



		
	STEVEN L. KELLER
	Veterans Law Judge
	Board of Veterans' Appeals

 

